Citation Nr: 1746414	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-32 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for lipomas.

3.  Entitlement to service connection for lymphoma.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1962 to November 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record before the Board consists of electronic records within the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


REMAND

The Veteran claims entitlement to service connection for glaucoma, lipomas, lymphoma, and COPD.  He contends these conditions were caused by exposure to Agent Orange or other herbicide agents in Vietnam.  With regard to COPD, he also contends the condition was caused, at least in part, by exposure to felt-tip pens and other art supplies during his time as an illustrator in the Air Force.

The Board first notes that in a March 2014 Administrative Decision, the RO conceded the Veteran had been exposed to Agent Orange and/or other herbicide agents during service.  In this regard, if a veteran was exposed to an herbicide agent during active military service, certain disease shall be preemptively service-connected even where there is no record of such disease during service.  See 38 C.F.R. § 3.309(e) (2017).  Lymphoma is among these diseases, while glaucoma, lipomas, and COPD are not.  Id.  However, the Board also notes that the U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board next notes that to date, the Veteran has not been afforded any VA examination relating to his claims.  In this regard, VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

With regard to glaucoma, June 2012 and May 2013 treatment notes show the Veteran has been diagnosed with the condition.  Again, he has contended the condition is related to in-service herbicide exposure.

With regard to lipomas and/or lymphoma, the Veteran, again, contends the conditions are related to in-service herbicide exposure.  He has explained that he had two surgeries in 1985 to remove "lymphomas," but that records of these surgeries are unavailable.  He has contended that his lipomas and/or lymphoma have returned, and December 2011 treatment notes show a diagnosis of a "swelling, mass, or lump in head or neck."  A June 2012 treatment note, apparently relying on history provided by the Veteran, indicated there was a past lipoma removal from the upper back of the neck, as well as some stitches involving the left forearm.  August 2013 imaging yielded an impression of a posterior neck lipoma.  In view of the foregoing, the record is unclear as to whether the Veteran presently has lymphoma.

Regarding COPD, treatment notes show the Veteran has been diagnosed with an advanced stage of the condition.  Although there is some indication a history of smoking until 2003 may have played a role in causing the condition, the Veteran contends it was, at least in part, caused by exposure to herbicides and/or felt-tip pens and other equipment used as part of his duties as an illustrator during service.  The Veteran's work as an artist and illustrator is corroborated by his official military personnel file (OMPF), which include letters of commendation for exemplary work.

Under the foregoing conditions, the Board has determined that the low threshold of McLendon has been met, and thus that a remand is warranted to afford the Veteran VA examinations to assess the nature and etiology of his claimed conditions.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to determine the nature and etiology of his glaucoma.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's glaucoma originated during or is otherwise etiologically related to his military service, to include conceded in-service exposure to Agent Orange and/or other herbicide agents.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Afford the Veteran a VA examination(s) to determine the nature and etiology of his neck lipoma and any present lymphoma.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should first state whether the Veteran has had lymphoma at any time during the period of the claim.
 
Then, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lipoma originated during or is otherwise etiologically related to his military service, to include conceded in-service exposure to Agent Orange and/or other herbicide agents.

If lymphoma has been present during the period of the claim, the examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lymphoma originated during or is otherwise etiologically related to his military service, to include conceded in-service exposure to Agent Orange and/or other herbicide agents.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Afford the Veteran a VA examination to determine the nature and etiology of his COPD.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD originated during or is otherwise etiologically related to his military service, to include conceded in-service exposure to Agent Orange and/or other herbicide agents.

The examiner must also address the Veteran's contention that his COPD was caused, at least in part, by exposure to felt-tip pens and other equipment regularly used pursuant to his duties as an illustrator in the Air Force.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Undertake any other development determined to be warranted.

6.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).












This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




